March 18-19, 2013 Investor Meetings NYSSA 2013 Insurance Conference Investor Meetings NYSSA 2013 Insurance Conference W. Stancil StarnesChairman and Chief Executive Officer Edward L. Rand, Jr.Chief Financial Officer Frank B. O’NeilInvestor Relations Officer New York Society of Security Analysts New York Society of Security Analysts 2012 Highlights ROE of 12.4% Total Return of 13.5% Increased Book Value per Share for the 21st straight year Significant capital management actions $2.50 per share Special Dividend, post 2:1 split Dividend payout ratio doubled, now ~2.1%1 Two transactions that extend our insurance scope and deepen our market penetration 1Based on 2/27/13 closing NYSE price 2 ProAssurance Corporate Profile Specialty liability insurance writer Healthcare Professional Liability (HCPL) Only “pure play” public company writing predominately HCPL Life sciences and medical devices Attorney’s professional liability Market Cap: ~$2.8 billion Shareholders’ Equity: $2.3 billion Total Assets: $4.9 billion Rated “A” by Fitch and A. M. Best 3 ProAssurance Corporate Profile Successfully adding business across the risk spectrum as the delivery of healthcare changes MPL Distribution is Independent Agent (62%) / Direct (38%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri LPL and Life Sciences is all broker / agent ProForma Policyholders 2012: ~65,600 2012 ProForma Premium: $589.6 mln December 31, 2012 Includes Acquisitions 4 ProAssurance Geographic Profile Broad geographic diversification Locally-based decision-making differentiates ProAssurance by addressing each state’s unique medical/legal challenges ProAssurance Footprint (Birmingham) Corporate Headquarters Corporate Headquarters Claims Offices Claims Offices Claims / Underwriting Offices Claims / Underwriting Offices Underwriting Offices Underwriting Offices 5 Seeking Increased Yield But Balancing Risk We continue to focus on maintaining a high quality well diversified fixed income portfolio We are making incremental changes to obtain higher yields in blue chip investments $3.9 Billion Portfolio $3.9 Billion Portfolio Fixed Income: 88% Fixed Income: 88% Short Term: 2% Short Term: 2% Equity and Equity Substitutes: 9% Equity and Equity Substitutes: 9% BOLI: 1% BOLI: 1% 12/31/12 INCREASING 6 Management is Experienced & Invested Effective senior management remains in place—14 years average tenure Average ProAssurance tenure through the VP level is 16 years, with an average of 26 years industry experience Management and employees are invested, owning ~5.5 % of ProAssurance stock W. Stancil Starnes, JD Chairman & Chief Executive Officer Company Tenure: 6 Years Prior MPL Experience: 29 Years Total Industry & Related Experience: 35 Years Formerly in the private practice of law in MPL defense and complex corporate litigation Victor T. Adamo, JD, CPCU Vice-Chairman Company Tenure: 27 Years Prior MPL Experience: 5 Years Total Industry & Related Experience: 32 Years Formerly in the private practice of corporate law. President of Professionals Group prior to formation of ProAssurance Ross E. Taubman, DPM President of PICA Company Tenure: 1 Year Prior MPL Experience: - Total Industry & Related Experience: 27 Years Formerly in the private practice of podiatry. Leader in organized podiatric medicine; former president and Trustee of the American Podiatric Medical Association Jeffrey L. Bowlby, ARM Sr. Vice-President & Chief Marketing Officer Company Tenure: 14 Years Prior MPL Experience: - Total Industry & Related Experience: 28 Years Career-long experience in insurance sales and marketing, most recently as SVP for Marketing with Meadowbrook Howard H. Friedman, ACAS Sr. Vice-President & Chief Underwriting Officer Company Tenure: 16 Years Prior MPL Experience: 16 Years Total Industry & Related Experience: 32 Years Career-long experience in MPL company operations and management. Former ProAssurance CFO. Jeffrey P. Lisenby, JD Sr. Vice-President, General Counsel & Secretary Company Tenure: 12 Years Prior MPL Experience: - Total Industry & Related Experience: 12 Years Formerly in the private practice of law Duncan Y. Manley Vice-President, Operations and Information Systems Company Tenure: 13 Years Prior MPL Experience: 7 Years Total Industry & Related Experience: 20 Years Career-long experience in MPL company operations as an executive and consultant. Frank B. O’Neil Sr. Vice-President & Chief Communications Officer Company Tenure: 25 Years Prior MPL Experience: - Total Industry & Related Experience: 25 Years Formerly a television news executive and anchor Edward L. Rand, Jr., CPA Sr. Vice-President & Chief Financial Officer Company Tenure: 8 Years Prior MPL Experience: - Total Industry & Related Experience: 20 Years Career-long experience in insurance finance and accounting.
